Citation Nr: 0943725	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the Veteran testified at an August 2009 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is shown to be 
causally and etiologically related to service.

2.  The Veteran's tinnitus is shown to be causally and 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic diseases of the 
nervous system such as hearing loss, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim.  See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

In this case, the Veteran contends that he has experienced 
bilateral hearing loss and tinnitus since service.  
Specifically, he contends that he began to experience hearing 
problems after a grenade exploded in close proximity to him 
in September 1968, causing shrapnel wounds to the face.  He 
stated that he was also exposed to artillery fire and vehicle 
noise while driving tanks in service.  He reported that his 
hearing problems have been intermittent over the years, but 
became much worse approximately 14 years ago.  He contends 
that his tinnitus is continuous and very loud, causing 
difficulty hearing people's voices, television, or movies.  

A review of the Veteran's service records shows no notation 
or treatment for hearing loss or hearing problems.  On the 
March 1967 service entrance examination report audiometric 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
5 (15)
5 (10)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

A January 1970 discharge examination report showed no hearing 
loss or hearing abnormality.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In addition, the service treatment records show treatment for 
shrapnel wounds to the face and nose from 1968 to 1969.  The 
records show that the Veteran was exposed to combat and was 
awarded the Purple Heart Medal, National Defense Service 
Medal, and Vietnam Campaign Medal for his service in Vietnam.

In February 2008, the Veteran was afforded a VA audiological 
examination.  The examiner noted the Veteran's history of 
noise exposure in service.  He noted that the Veteran worked 
as a police officer post-service.  As a police officer, he 
wore hearing protection and was never exposed to gunfire.  
The examiner noted that the Veteran complained of 
experiencing tinnitus for the last 25 years, since 1983.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
65
65
LEFT
30
25
60
75
70

Puretone threshold averages were 46 decibels for the right 
ear and 58 decibels for the left.  Speech recognition scores 
were 100 percent for the right ear and 96 percent for the 
left.  The examiner assessed normal middle ear function 
bilaterally with sensorineural hearing loss bilaterally.  
Puretone audiometry indicated normal hearing sloping to a 
moderately severe sensorineural hearing loss in the right ear 
and severe sensorineural hearing loss in the left ear.  
Speech recognition was noted to be excellent in both ears.  
The examiner opined that the Veteran's bilateral hearing loss 
was not caused by or the result of acoustic trauma in service 
because the Veteran's hearing was within normal limits at 
discharge.  The examiner did not provide an opinion with 
regard to tinnitus.

In a March 2008 notice of disagreement (NOD), the Veteran 
indicated that there had been a misunderstanding between the 
Veteran and VA examiner.  Contrary to the VA examiner's 
notation indicating that the Veteran reported experiencing 
tinnitus for the past 25 years, the Veteran explained that he 
had tried to relate that he had experienced tinnitus for the 
past 35 years, since 1973.  In the 2009 Board hearing, the 
Veteran reported experiencing hearing problems, including 
tinnitus immediately after the September 1968 grenade 
explosion in service, but that the tinnitus had subsided 
somewhat afterward, occurring only intermittently until 14 
years ago when it became constant.

A February 2009 letter, from B.G.J., Doctor of Audiology, 
stated that the Veteran reported bilateral hearing loss and 
tinnitus with no dizziness, vertigo or balance problems.  The 
Veteran reported no history of ear disease or surgery and 
experienced noise exposure while serving in Vietnam.  The 
Veteran reported that he was exposed to artillery fire, 
explosions, gunfire and track noise as a tank driver.  
Examination findings showed air and bone conduction puretone 
thresholds revealing a symmetrical high frequency 
sensorineural hearing loss, ranging from mild to moderate on 
the right ear and mild to severe on the left ear.  Word 
recognition was 92 percent for both ears.  The private 
examiner noted that she had reviewed the Veteran's military 
history and opined that his bilateral sensorineural hearing 
loss and tinnitus were due to unprotected noise exposure in 
service.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence to be in relative equipoise.  See Gilbert, supra.  
In order to prevail in a claim for service connection, the 
Veteran must show a current disability that is related to 
service.  See Rabideau, supra.  In this case, the evidence of 
record shows current bilateral hearing loss for VA purposes.  
See 38 C.F.R. § 3.385; see also 2008 VA examination report.  
VA and private examination reports show a current diagnosis 
of bilateral sensorineural hearing loss and tinnitus.  There 
is also evidence of noise exposure in service due to combat.  
See 38 U.S.C.A. § 1154(a), (b) (West 2009).  The February 
2008 VA examiner stated that the Veteran's current hearing 
loss was not related to noise exposure in service because 
there was no evidence of hearing loss on the service 
discharge examination report.  The Board notes that the 
Veteran is a combat veteran and thus, his exposure to this 
acoustic trauma in service is conceded.  See id.  
Specifically, the evidence shows that he was exposed to 
acoustic trauma during a 1968 grenade explosion.  The 2009 
private examiner reviewed and considered the evidence of 
acoustic trauma in service and provided a positive nexus 
relating the Veteran's hearing loss and tinnitus to service.  

With regard to the Veteran's contentions, the Board notes the 
Veteran has reported intermittent tinnitus approximately from 
his separation from service.  The Veteran also has reported 
constant tinnitus beginning approximately 14 years ago.  The 
Board recognizes the Veteran's reports as to the onset of his 
hearing problems are somewhat conflicting; however, the 
Veteran's statements and evidence of record suggest any 
discrepancy in reporting may be attributable to the relative 
frequency of the tinnitus, rather than the date of onset.  As 
the Veteran is competent to discuss observed physical 
symptoms, such as ringing in the ears, therefore, and 
affording the Veteran the benefit of the doubt, the Board 
finds the Veteran's statements credible and probative despite 
the lack of contemporaneous supporting evidence.  See Layno, 
supra.  It is also noted in the record that the Veteran had 
no significant post-service noise exposure.  Therefore, the 
Board concludes that the evidence is at least in relative 
equipoise as to whether his current hearing loss and tinnitus 
are directly related to noise exposure therein.  When the 
totality of the evidence supports the Veteran's claims or is 
in relative equipoise, the Veteran prevails on his claim.  
See Gilbert, supra.  Therefore, having resolved reasonable 
doubt in favor of the Veteran, the Board concludes service 
connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


